Holmes, J.,
dissenting. I must dissent from the majority opinion as to both issues presented.
As to the claim of prejudicial error regarding the admission of the videotaped identification of the photographs of the defendants Wilkinson and Frost, even though reasonable notice might be absent for the taking of such deposition, it is my belief that such is not prejudicial here. Clayton D. Phillips, the undercover agent, had previously testified by way of deposition and had been examined and cross-examined as to his relationship with these defendants and the transactions *322and sales involved in the indictment. The videotape merely-provided him with the opportunity to directly identify the photographs of these defendants as being the photographs of the individuals about whom he had testified. The videotaping ceased at this point; thus, this procedure, in my view, only resulted in supportive evidence of a prior out-of-court identification of these defendants by Phillips.
As to the introduction of the tape recordings, I believe that the trial court did not err in allowing their introduction in that such recorded material was confined to conversations between Phillips and the defendants, Keaton and Wilkinson, concerning the items and the prices involved in the sale which actually took place between the parties. These tapes and their contents did not constitute evidence of “other crimes” as prohibited by R. C. 2945.59.
Locher, J., concurs in the foregoing dissenting opinion.